Citation Nr: 0618087	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  96-13 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case has been transferred to the 
RO in Nashville, Tennessee.  

In a May 1998 decision, the Board denied the claim for 
service connection for PTSD.  In a September 2000 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the May 1998 Board decision and remanded the matter 
to the Board.

In compliance with the September 2000 Court Order, the Board 
remanded the case in January 2002 for further development.  

In a September 2004 decision, the Board denied the claim for 
service connection for PTSD.  In a February 2006 Order, the 
Court granted a joint motion for remand, vacated the 
September 2004 Board decision, and remanded the matter to the 
Board.  

The joint motion suggested that the evidence of record raises 
an informal or inferred claim for service connection for 
major depressive disorder.  This is referred to the RO for 
appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion stated that the record contains conflicting 
information regarding a diagnosis of PTSD.  In an August 2003 
examination report a VA examiner commented that the history 
provided by the veteran did not currently meet the criteria 
for PTSD.  However, "Post Traumatic Stress Syndrome" (sic) 
was diagnosed.  The examiner concluded the veteran's PTSD 
symptomatology may have begun with initial fears of being 
sent into combat and were worsened after discharge with the 
news that his ship and several buddies had been hit.  In the 
Court's assessment, the Board failed to adequately address 
this examiner's reference to battle readiness training and 
the fear of being sent into combat as sufficient stressors.  
Therefore further examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his PTSD.  

2.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that any current psychiatric disability 
was incurred during his military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented 
upon in the report.  If a diagnosis of 
PTSD is made, the examiner should (1) 
specify the credible "stressors" forming 
the basis for the diagnosis and the 
evidence upon which they relied to 
establish the existence of the 
stressor(s), and (2) describe which 
stressor(s) the veteran reexperiences 
and how he reexperiences them.  The 
examiner should comment on the 
sufficiency of the veteran's reported 
stressors including (1) the veteran's 
battle readiness training and the fear 
of being sent into combat (2) fixing the 
mooring line of a ship, and (3) learning 
of his friends' death subsequent to 
service.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the benefit sought is not granted the 
veteran and representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


